DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Instant Publication US Patent Publication No. 20200013033 will be referred to as “Specification” hereinafter.
This action is in response to the applicant’s amendment received on 10/24/2022 (hereinafter “Amendment”).

Claim Status
Claims 1-4, 7-9, and 11-13 have been amended.
Claims 5, 6, 10, and 14 have been canceled.
Claims 1-4, 7-9, and 11-13 have been presented and are pending.

Claim Objection
Per claim 1, the claim is directed to processes, i.e., a receiving process, a counting process, and a fee calculation process, performed by a computer when executing a use fee calculation program stored in a non-transitory computer-readable memory. The claim defines that the receiving process is of “receiving, from a direct or indirect connection to at least one reading device, read information …”; that the counting process is of “counting, based on the read information and the user information that have been received by the receiving process, a number of time of use …”; and that the fee calculation process is of “calculating, based on the number of times of use for each of the users, which has been counted by the counting process, and a unit price that has been set in advance, a use fee for each of the users”.
The claim, however, subsequently recites that the “wherein the receiving process receives, in a predetermined process in which a predetermined operation is performed on the medical instrument, the read information and the user information when the identification label has been read before the predetermined operation is performed”; “the receiving process receives the read information and the user information when the identification label has been read before the sterilization process is performed”; “the counting process counts, for each of the users, a number of times of use for the sterilization process”; and “the fee calculation process calculates, based on the number of times of use for the sterilization process and a unit price for sterilization, which has been set in advance, the use fee for the sterilization process”.
The applicant is advised to amend the claim to “wherein the receiving process further comprises receiving, in a predetermined process in which a predetermined operation is performed on the medical instrument, the read information and the user information when the identification label has been read before the predetermined operation is performed, wherein the predetermined process includes a sterilization process related to an operation of sterilizing the medical instrument, and receiving the read information and the user information when the identification label has been read before the sterilization process is performed; wherein the counting process further includes counting, for each of the users, a number of times of use for the sterilization process; and wherein the fee calculation process further includes calculating, based on the number of times of use for the sterilization process and a unit price for sterilization, which has been set in advance, the use fee for the sterilization process” in order to provide consistency that in the step(s) defining the process(s) and to avoid any interpretation issue that may lead interpretation of intended use/result of the process(s).
Claims 2, 4, 7-9, and 11 include similar deficiency(s) as describe above.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 1, the claim recites, in part, “a receiving process of receiving, from a direct or indirect connection to at least one reading device, read information when an identification label provided in or on the medical instrument has been read by the at least one reading device and user information that is recorded in association with the read information and specifies a user among users who use the at least one reading device”. The claim, however, further recites subsequently “wherein the receiving process receives, in a predetermined process in which a predetermined operation is performed on the medical instrument, the read information and the user information when the identification label has been read before the predetermined operation is performed; the predetermined process includes a sterilization process related to an operation of sterilizing the medical instrument; the receiving process receives the read information and the user information when the identification label has been read before the sterilization process is performed”. To describe another way, the claim recites the receiving process receiving/receives the read information and the user information three times. It is unclear as to whether the subsequent two recitation of the receiving process that receives the read information and the user information are attempting to further define the first recitation of the “receiving process of receiving, from a direct or indirect connection to at least one reading device, read information when an identification label provided in or on the medical instrument has been read by the at least one reading device and user information that is recorded in association with the read information and specifies a user among users who use the at least one reading device” or that the subsequent recitations are separate receiving steps, i.e., addition to the step of “receiving process of receiving, from a direct or indirect connection to at least one reading device, read information when an identification label provided in or on the medical instrument has been read by the at least one reading device and user information that is recorded in association with the read information and specifies a user among users who use the at least one reading device”.
Similarly, it is unclear whether the recitation of “wherein … the counting process counts, for each of the users, a number of times of use for the sterilization process” is further describing the previously recited counting in “a counting process of counting, based on the read information and the user information that have been received by the receiving process, a number of times of use, which is a number of pieces of the read information that have been received by the receiving process, for each of the users” or that the wherein recitation is separate counting.
Similarly, it is unclear whether the recitation of “wherein … the fee calculation process calculates, based on the number of times of use for the sterilization process and a unit price for sterilization, which has been set in advance, the use fee for the sterilization process” is further describing the previously recited calculating in “a fee calculation process of calculating, based on the number of times of use for each of the users, which has been counted by the counting process, and a unit price that has been set in advance, a use fee for each of the users” or that the wherein recitation is separate calculating.
For the purpose of compact prosecution, the action will interpret that the subsequent recitations of wherein statement are further describing the “a receiving process of receiving, from a direct or indirect connection to at least one reading device, read information when an identification label provided in or on the medical instrument has been read by the at least one reading device and user information that is recorded in association with the read information and specifies a user among users who use the at least one reading device; a counting process of counting, based on the read information and the user information that have been received by the receiving process, a number of times of use, which is a number of pieces of the read information that have been received by the receiving process, for each of the users; and a fee calculation process of calculating, based on the number of times of use for each of the users, which has been counted by the counting process, and a unit price that has been set in advance, a use fee for each of the users”, specifically that the read information and the user information is received once in a sterilization process related to an operating of sterilizing the medical instrument when the identification label has been read before the sterilization process is performed; the number of times of use for each of the users that is calculated in a counting process of counting is a number of times of use for the sterilizing of the medical instrument; and the unit use fee for each of the users calculated in a fee calculation process is the user fee for the sterilization process based on the number of times of use for the sterilization process and a unit price for sterilization.
As per claim 13, the scope of the claim is unclear. Specifically, claim 13 recites that the use fee calculation device further comprises “a manual receiving process of receiving, in the medical instrument management device, manual reception information in which access information when an electronic manual stored in the medical instrument device has been accessed and manual user information that specifies a manual user who uses the electronic manual are associated with one another …” Here, the scope of the claim. Specifically, the claim is directed to a process perform by the computer (see preamble). But the claim recites that the receiving is performed “in the medical instrument management device”.
The dependent claims are rejected as they depend on the claim(s) above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-9, and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention the claimed invention is directed to abstract idea without significantly more. 
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.  
Step 1: 
In the instant case, claims 1-4, 7-9, and 11-13 (group I) are directed to a non-transitory computer-readable memory storing program for execution by a computer. Thus, the claimed invention is directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more. 

Claim 1 recites:  
1. A non-transitory computer-readable memory storing a use fee calculation program for a medical instrument management system including a use fee calculation device and a medical instrument management device that is communicably connected to the use fee calculation device and manages a medical instrument, the use fee calculation program being executable by a computer to cause the computer to perform: 
a receiving process of receiving, from a direct or indirect connection to at least one reading device, read information when an identification label provided in or on the medical instrument has been read by the at least one reading device and user information that is recorded in association with the read information and specifies a user among users who use the at least one reading device; 
a counting process of counting, based on the read information and the user information that have been received by the receiving process, a number of times of use, which is a number of pieces of the read information that have been received by the receiving process, for each of the users; and 
a fee calculation process of calculating, based on the number of times of use for each of the users, which has been counted by the counting process, and a unit price that has been set in advance, a use fee for each of the users, wherein 
the receiving process receives, in a predetermined process in which a predetermined operation is performed on the medical instrument, the read information and the user information when the identification label has been read before the predetermined operation is performed; 
the predetermined process includes a sterilization process related to an operation of sterilizing the medical instrument; 
the receiving process receives the read information and the user information when the identification label has been read before the sterilization process is performed; 
the counting process counts, for each of the users, a number of times of use for the sterilization process; and 
the fee calculation process calculates, based on the number of times of use for the sterilization process and a unit price for sterilization, which has been set in advance, the use fee for the sterilization process.
 (Emphasis added on the additional element(s))

Step 2A (prong 1): 
Here, the claim recites process(s), i.e., a receiving process, a counting process, and a fee process, resulting in calculating a use fee for sterilization of a medical instrument based on the number of times of use for the sterilization and a unit price for sterilization. The claim achieves this by receiving read information and user information prior to the prior to the sterilization and metering based on the received information, i.e., counting for each of the users a number of times of use for the sterilization. 
As such, the claim recites functions of receiving/collecting of information, counting a number of use of each users based on the received information, and calculating of use fee for each of the user based on the number of use and a unit price. Hence, the claim recites concepts performed in the human mind (including an observation, evaluation, judgement, opinion) with pen and paper. The claim further recites certain methods/functions of organizing human activity, e.g. commercial or legal interactions, specifically utilizing received information in calculation of use fee on medical instrument for each users, in this case the use is the sterilization of the medical instrument.
As such, the claims recite a certain method of organizing human activities and/or mental process/concept, hence recite an abstract idea. 

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), a non-transitory computer-readable memory storing a use fee calculation program being executable by a computer and from a direct or indirect connection to at least one reading device are recited at a high-level generality such that it amounts to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea as identified above in the Step 2A (prong 1). These limitation do not represent: Improvements to the functioning of the recited computer, or to any other technology or technical field  - see MPEP 2106.05(a); Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo. Rather, the additional elements individually and/or in combination amounts to no more than mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. 
Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the addition elements identified above are used to perform the claimed judicial exception amount to no more than mere instructions to implement an abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the computer that performs the process. In other words, the claim as a whole does not improve the computer component(s) or any technological process rather the claim as a whole describes mere instructions to implement an abstract idea on a computer or merely uses a computer (see Fig. 1, a use fee calculation device 50; ¶0042, disclosing use fee calculation device 50 as a general-purpose computer or generic computer that includes a CPU, a ROM, program, RAM, or the like) as a tool to perform an abstract idea and/or generally link the abstract idea to a technological environment through steps performed by a generic computer and/or its component(s). Therefore, since there are no limitations in the claim(s) that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
The dependent claims further recite further abstract idea without further additional elements.
Accordingly, it is determined that claims 1-4, 7-9, and 11-13 are directed to non-statutory subject matter under 35 U.S.C. § 101 and are ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2008/0140451 (“Hedrick”) in view of US Patent No. 3,974,363 (“Malinich”).
Per claims 1 and 2, Hedrick discloses a non-transitory computer-readable memory storing a use fee calculation program for a medical instrument management system including a use fee calculation device and a medical instrument management device that is communicably connected to the use fee calculation device and manages a medical instrument, the use fee calculation program being executable by a computer to cause the computer to perform (see ¶0032, processor capable of executing instructions; ¶0040, storage of such instruction): 
a receiving process of receiving, from a direct or indirect connection to at least one reading device, read information when an identification label provided in or on the medical instrument has been read by the at least one reading device and user information that is recorded in association with the read information and specifies a user among users who use the at least one reading device (see Fig. 3; ¶0037, the processor to receive a charge code or other charge or identify or use related information or indication … for billing purposes; ¶0038, the processor communicates the usage event such as medical device used, the date, and the time of the usage and the charge code to the network interface; ¶0043, The medical billing device may receive information according to usage of at least one medical device. The medical billing device may communicate using wireless network to receive usage information; ¶0044, The medical billing device may receive information by means of a wired network; ¶0045; ¶0046, identification information for a user such as a physician, a group of users or technicians, an organization and the like. Each of these entities may have negotiated with an owner or distributor of various medical devices for at least one of the medical devices, a different rate; ¶0047, The medical billing device 100 may receive information from time to time according to usage of one or more medical devices associated with the medical billing device 100. For example, the medical billing device 100 may receive information on the wireless network interface 116 comprising a usage event for the medical device 104 (i.e. an indication that medical device 104 has been used) and a charge code according to the user of the medical device 104);
a counting process of recording, based on the read information and the user information that have been received by the receiving process, a number of times of use, which is a number of pieces of the read information that have been received by the receiving process, for each of the users (see ¶0045, The medical billing device 100 may maintain a database of information pertaining to, for example, medical devices, charge codes and usage events, on the storage device included in the personal computer 102; ¶0046, a typical database maintained by, for example, the medical billing device 100, may comprise a user rate table 150. The user rate table 150 may in turn comprise records including a medical device identification field 152, which may contain a medical device identification code, a charge code field 154 and a rate field 156 associated with, for example, a medical device according to, for example, the medical device identification code and a charge code that may occupy the charge code field 154. For example, an entry in the medical device identification field 152 may correspond to one or more of the medical devices 104, 106 and 108 depicted in FIG. 3. The charge code field 154 may comprise identification information for a user such as a physician, a group of users such as a collection of physicians or technicians, an organization such as a hospital or clinic, and the like. Each of these entities may have negotiated with an owner or distributor of various medical devices, for example, at least one of the medical devices illustrated in FIG. 3, a different rate or protocol to be maintained in a rate field 156 according to, for example, the charge code associated with the user; ¶ 0049, When usage event information is received, the medical billing device 100 may determine and assign a date and time using methods known in the art. Alternatively, the usage event may include the date and time. The medical billing device 100 may create a record (e.g., in a pertinent usage table 160) and may enter the date into a date field 166 of the record and may enter the time into a time field 168 of the record. The medical billing device 100 further may access user rate table 150 (FIG. 4) to determine a rate according to the charge code in the charge code field 164 and the medical device identification in the medical device identification field 162, and may enter the rate in the charge field 170 of the record. Thus, in the exemplary embodiment, usage table 160 can store information according to the usage of a single medical device by a user associated with a single charge code. In practice, several usage tables similar to usage table 160 may be maintained in the database of (or accessible by) the medical billing device 100, which may service several medical devices and several users); ¶0054 According to one method of operation, the medical billing device 100 may generate billing reports on a periodic basis, such as, for example, daily, weekly, biweekly, monthly, and the like. FIG. 7 is a chart illustrating an exemplary report, which corresponds generally to report 132 (FIG. 3) and which comprises a bill 200 that may be created periodically according to uses of one or more medical devices. To create the bill 200, the medical billing device 100 may access one or more usage tables 160 (FIG. 5) in the database and may retrieve records according to usage of medical devices according to one or more charge codes during a selected time period. The bill 200 then may be created by entering the charge code or codes into a charge code field or fields 202. Further, referring to FIG. 5 as an example, information from the date field 166, the time field 168, the medical device identification field 162, and the charge field 170 may be copied into, respectively, a date field 204, a time field 206, a device identification (ID) field 208, and an amount field 210 of, for example, a line of the bill 200. The bill 200 further may include a running balance field 212 in which amounts from the amount field 210 are accumulated, and a total billed amount may be presented in an amount due field 214);
a fee calculation process of calculating, based on the number of times of use for each of the users, which has been counted by the counting process, and a unit price that has been set in advance, a use fee for each of the users  (see ¶0039, to generate a bill according to the user charge code and the usage event; ¶0045, medical billing device may maintain a database of information pertaining to medical devices, charge codes and usage events; ¶0049; ¶0054; ¶0056, billed amount per usage event is determined according to the medical device ID and the user change code).
While Hedrick discloses a database for keeping log of the charge codes and usage events in a database and a processor that calculate charge based on the charge codes and usage events, Hedrick is silent of the specific technique of counting the number of times of use and that the calculation of a use fee based in the number of times of use (claim 1), wherein the fee calculation calculates the use fee by multiplying the number of times of use for each of the users, which has been counted by the counter, by the unit price. 
Malinich, however, discloses counting number of use and calculation of charge based on the number of use counted by the counter and calculating the use fee by multiplying the number of times of use, which has been counted, by the unit price (see abstract, counting and multiplying the output meter reading; claim 1, counting means for counting the total number of output pulse whereby said total number may be multiplied by a unit billing factor to arrive at a billing charge).
Hence, as Hedrick is generally directed to keeping log of usage events and users for the purpose of calculating charge for billing, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to substitute any known technique, including the use of counter/meter in metering the usage and applying of the unit charge to the total number counted by the counter as taught by Malinich, as technique of calculating the use fee for each users in Hedrick. See (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
The combination of Hedrick and Mlinich does not specifically teach the receiving process receives, in a predetermined process in which a predetermined operation is performed on the medical instrument, the read information and the user information when the identification label has been read before the predetermined operation is performed; the predetermined process includes a sterilization process related to an operation of sterilizing the medical instrument; the receiving process receives the read information and the user information when the identification label has been read before the sterilization process is performed; the counting process counts, for each of the users, a number of times of use for the sterilization process; and the fee calculation process calculates, based on the number of times of use for the sterilization process and a unit price for sterilization, which has been set in advance, the use fee for the sterilization process.
In other words, while the combination of Hedrick and Malinich teaches receiving in a predetermined process that includes some event in which a predetermined operation is performed on the medical instrument, counting the number of times of use, and calculating based on the number of times of use and a unit price, the user fee as described above, the combination of Hedrick and Malinich does not specifically teach that the event includes sterilization process related to an operation of sterilizing the medical instrument and that the data is received before the predetermined operation (i.e., sterilization of the medical instrument) is performed. 
Root, however, teaches reusable instruments (e.g., a reusable medical instrument, such as an endoscope) and related systems and methods including charging the client for use of the reusable instrument, wherein the charge to the client is at least partially based on the number of times the client has used the reusable instrument since last being charged for use of the reusable instrument (see ¶0004) and further teaches event to include sterilization process related to an operation of sterilizing the medical instrument and that the data is received before the predetermined operation (i.e., sterilization of the medical instrument) is performed (see ¶0145, The client uses endoscope 1000, and as data is communicated from endoscope 1000 to data processor 1144 and data storage device 1146 to update the data for endoscope 1000 in the database contained on device 1146 to indicate that the sterilization status and/or medical procedure enablement status of endoscope 1000 has changed, the database is updated to indicate that endoscope 1000 has undergone another use in a medical procedure. This can take place after use of endoscope 1000 (e.g., after use of endoscope 1000 but before cleaning of endoscope 1000, when endoscope 1000 is cleaned, when endoscope 1000 is matched with sterilization chamber 2000, after matching with sterilization chamber 2000 but before sterilization of endoscope 1000) and/or after sterilization of endoscope 1000 (e.g., after sterilization of endoscope 1000 but before the next use of endoscope 1000 in a medical procedure), but generally not both (see discussion above). During this process, processor 1144 recognizes that endoscope 1000 has undergone a use in a medical procedure, and processor 1144 communicates this to database 1146 (e.g., the database can contain information regarding the number of times endoscope 1000 has been used in a medical procedure). Processor 1144 then retrieves the appropriate data from the database to calculate the charge to the client).
Hence, as the combination of combination of Hedrick and Malinich teaches monitoring of usage events including different type of usage and calculating use fee based on the usage events as described above, it would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to substitute any known type of usage events, including sterilization process (sterilizing of the medical instrument) as taught by Root, as usage events in monitoring and calculating fees for billing as taught by the combination of Hedrick and Malinich.
As per claim 3, the combination of Hedrick, Malinich, and Root further teaches wherein a reading date when the identification label given to the medical instrument has been read by the reading device is included in the read information (see Hedrick: Fig. 5).

As per claim 4, the combination of Hedrick, Malinich, and Root further teaches counting, based on the reading date, the number of times of use in a predetermined period (see Malinich: col. 6, lines 23-26, at the end of the preselected period the total count appearing on the meter is simply multiplied by a unit billing charge) for each users (see Hedrick: ¶0039, to generate a bill according to the user charge code and the usage event).

As per claim 7, the combination of Hedrick, Malinich, and Root further teaches the receiving process receives the read information and the user information when the identification label has been read before a process; the counting process counts, for each of the users, a number of times of use; and the fee calculation process calculates, based on the number of times of use for the collection process and a unit price, which has been set in advance, the use fee (see above claim 1 analysis). 
The combination of Hedrick, Malinich, and Root, particularly Root, by disclosing sterilization and disinfection for the reusable instrument (see Root: Title of Reusable Instruments and Related Systems and Methods; ¶0022, sterilization and disinfection for the reusable instrument), Root necessarily teaches collecting of the medical instrument after use for reuse of the medical instrument.
The combination of Hedrick, Malinich, and Root does not specifically teach that the event is specifically for collection process, that the counting of the number of time of use is for the collection process, and that the calculation of the user fee involves a unit price for collection resulting in the user fee for the collection process. 
However, as Hedrick discloses charging for usage events of medical devices and Root teaches a process of collection as part of sterilizing of the medical instruments, it would have been obvious to one of ordinary skill in the art to include any events, including the collection process, as the event in receiving information prior to the event, counting the event, and calculating a user fee for the event in the combination of the combination of Hedrick, Malinich, and Root as the combination provides flexible pricing structure.

As per claim 12, the combination of Hedrick, Malinich, and Root further teaches a notification process of notifying the use fee that has been calculated by the fee calculation process for each of the users (see Hedrick: ¶0053, create a report comprising a bill to be submitted to a user; ¶0056).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick, Malinich, and Root as applied to claim 1 above, and further in view of US Patent Publication No. 20110190179 (“Xie”).
As per claim 8, the combination of Hedrick, Malinich, and Root teaches the receiving process receives the read information and the user information when the identification label has been read before an event; the counting process counts, for each of the users, a number of times of use; and the fee calculation process calculates, based on the number of times of use for the collection process and a unit price, which has been set in advance, the use fee (see above claim 1 analysis). 
The combination of Hedrick, Malinich, and Root does not specifically teach that the predetermined process, i.e., event, includes a washing process related to an operation of washing of medical instrument; event is washing process, the counting of the number of time of use is for the washing process, and that the calculation of the user fee involves a unit price for washing process resulting in the user fee for the washing process. 
Xie, however, teaches a washing process for medical instrument (see ¶0008, Another aspect of the invention is to provide a method for washing medical apparatus which can provides functions of anticorrosion and lubrication and is environmentally-friendly; ¶0021, the invention provides a method for washing medical apparatus using the lubricant emulsions described herein to treat the medical apparatus after washing).
Hence, as Hedrick discloses charging for usage events of medical devices and Root teaches a process of collection as part of sterilizing of the medical instruments, it would have been obvious to one of ordinary skill in the art to include any events, including the washing process as shown in Xie, as the event in receiving information prior to the event, counting the event, and calculating a user fee for the event in the combination of Hedrick, Malinich, and Root as the combination provides flexible pricing structure.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick, Malinich, and Root as applied to claim 1 above, and further in view of US Patent Publication No. 20130310864 (“Jezierski”).
As per claim 9, the combination of Hedrick, Malinich, and Root teaches the receiving process receives the read information and the user information when the identification label has been read before an event; the counting process counts, for each of the users, a number of times of use; and the fee calculation process calculates, based on the number of times of use for the collection process and a unit price, which has been set in advance, the use fee (see above claim 1 analysis). 
The combination of Hedrick, Malinich, and Root does not specifically teach that the predetermined process, i.e., event, includes an assembling process related to an operation of assembling the medical instrument; event is washing process, the counting of the number of time of use is for the assembling process, and that the calculation of the user fee involves a unit price for assembling process resulting in the user fee for the assembling process. 
Jezierski, however, teaches an assembling process for assembling the medical instrument (see ¶0041; ¶0042).
Hence, as Hedrick discloses charging for usage events of medical devices and Root teaches a process of collection as part of sterilizing of the medical instruments, it would have been obvious to one of ordinary skill in the art to include any events, including the assembling process as shown in Jerierski, as the event in receiving information prior to the event, counting the event, and calculating a user fee for the event in the combination of Hedrick, Malinich, and Root as the combination provides flexible pricing structure.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick, Malinich, and Root as applied to claim 1 above, and further in view of US Patent Publication No. 20100131005 (“Conlon”).
As per claim 11, the combination of Hedrick, Malinich, and Root teaches the receiving process receives the read information and the user information when the identification label has been read before an event; the counting process counts, for each of the users, a number of times of use; and the fee calculation process calculates, based on the number of times of use for the collection process and a unit price, which has been set in advance, the use fee (see above claim 1 analysis). 
The combination of Hedrick, Malinich, and Root does not specifically teach that the predetermined process, i.e., event, includes a storage process related to an operation of storing the medical instrument; event is storage process, the counting of the number of time of use is for the storage process, and that the calculation of the user fee involves a unit price for storage process resulting in the user fee for the storage process. 
Conlon, however, teaches a storage process for storing medical instrument (see ¶0048; claim 9).
Hence, as Hedrick discloses charging for usage events of medical devices and Root teaches a process of collection as part of sterilizing of the medical instruments, it would have been obvious to one of ordinary skill in the art to include any events, including the storage process as shown in Conlon, as the event in receiving information prior to the event, counting the event, and calculating a user fee for the event in the combination of Hedrick, Malinich, and Root as the combination provides flexible pricing structure.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hedrick, Malinich, and Root as applied to claim 1 above, and further in view of US Patent No. 5,892,900 (“Ginter”).
As per claim 13, the combination of Hedrick, Malinich, and Root teaches the receiving process receives the read information and the user information when the identification label has been read before an event; the counting process counts, for each of the users, a number of times of use; and the fee calculation process calculates, based on the number of times of use for the collection process and a unit price, which has been set in advance, the use fee (see above claim 1 analysis).
The combination of Hedrick, Malinich, and Root does not specifically teach a manual receiving process of receiving, in the medical instrument management device, manual reception information in which access information when an electronic manual stored in the medical instrument device has been accessed and manual user information that specifies a manual user who uses the electronic manual are associated with one another; a manual counting process of counting, based on the manual reception information, a number of times of manual use, which is a number of pieces of the access information that have been received by the manual receiving process, for each of the manual users; and a manual fee calculation process of calculating, based on the number of times of manual use for each of the manual users, which has been counted by the manual counting process, and a manual unit price that has been set in advance, a use fee for each of the manual users.
Ginter, however, teaches a manual receiving process of receiving, in the medical instrument management device, manual reception information in which access information when an electronic manual stored in the medical instrument device has been accessed and manual user information that specifies a manual user who uses the electronic manual are associated with one another; a manual counting process of counting, based on the manual reception information, a number of times of manual use, which is a number of pieces of the access information that have been received by the manual receiving process, for each of the manual users; and a manual fee calculation process of calculating, based on the number of times of manual use for each of the manual users, which has been counted by the manual counting process, and a manual unit price that has been set in advance, a use fee for each of the manual users (see Ginter: appliances in Fig. 7; col. 8, lines 34-35, electronic properties such as documents; col. 14, lines 12-16; col. 28, lines 30-34, for billing units of measure; col. 58, lines 50-65, meter process based on a number of different factors such as a) type of usage to charge for, b) what kind of unit to base charges on, c) how much to charge per unit etc.; col. 280, lines 1-3, pricing, strategies … usage rules, col. 155, lines 15-30, metering/billing; col. 166, lines 35-40, metering/billing; col. 188, lines 10-60, event method, meter method and billing method).
It would have been obvious to one of ordinary still in the art to include in the charging system of the combination of Hedrick, Malinich, and Root the technique of tracking usage of electronic content usage and charging as taught by Ginter since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to the Argument
Claim Interpretation regarding 112(f) and corresponding 112(a) and 112(b)
The claim interpretation regarding to claimed expression invoking 112(f) is moot in view of the claim amendment(s). Accordingly, the corresponding 112(a) and 112(b) rejections are withdrawn.
101
	The examiner acknowledges the applicant’s election to participate in the Deferred Subject Matter Eligibility Response pilot program. PTO/SB/456 form has been received on 12/6/2022.


103
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Publication No. US 20190051408 discloses management of medical instrument including process(s) involving collecting, cleaning, assembly, and sterilization of medical instrument such as surgical instrument and provision of instruction manual;
US Patent No. 10455052 discloses calculation of overall cost of use for a surgical instrument for medical procedure;
US Patent Publication No. 2017/0270258 discloses system and method of cleaning of a medical device and recording of event including usage of the medical device;
US Patent Publication No. 2013/0253480 discloses a surgical instrument usage data management that tracks usage data and tallying usage data to generate an overall cost of use associated with the device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN S KIM/Primary Examiner, Art Unit 3685